Case: 13-50658      Document: 00512666449         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50658
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHN ROMAN LAVOTA, JR., also known as John Lavota, also known as
Chip, also known as username: Chipr1,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:11-CR-84-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, John Roman Lavota, Jr.,
raises an argument that he concedes is foreclosed by United States v.
Richardson, 713 F.3d 232, 236 (5th Cir.), cert. denied, 134 S. Ct. 230 (2013),
which held that a defendant’s actions in downloading child pornography
images from a peer-to-peer network and in storing them in a folder that could



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50658   Document: 00512666449     Page: 2   Date Filed: 06/17/2014


                                No. 13-50658

be accessed by other network users was sufficient to establish distribution.
Accordingly, the Government’s motion for summary affirmance is GRANTED,
its alternative motion for an extension of time to file a brief is DENIED, and
the judgment of the district court is AFFIRMED.




                                      2